Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 14 November 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill November 14 1806.
                        
                        I am now preparing myself to write a short letter to my Dear Grandpapa and hope he will let me hear from him
                            as soon as he recieves it Aunt Jane has gone down the country and it is probable will not return this winter I shall be
                            very sorry if she does not for we shall be very lonesome by ourselves here. I have no news to tell you but I do not
                            suppose you would expect any from me who am in the country. Mama and all the children are well and send their love to you
                            Give my love to Mrs. K. Smith. adieu my Dear Grandpapa believe me to be your most affectionate Grand Daughter 
                        
                            E. W. R.
                        
                    